DETAILED ACTION
	This office action is in response to the filing of the RCE on 7/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Basin (US 2015/0041841) in view of Eberhardt (US 2015/0123156) and Tetsuo (JP201168627).

Regarding claim 39, Basin teaches an optoelectronic component comprising: 
a semiconductor layer sequence having an active region configured to emit radiation at least via a main radiation exit surface during operation (paragraph 0030, LED die thus an active region which emits radiation (light)); and
a self-supporting conversion element arranged in a beam path of the semiconductor layer sequence (paragraph 0038, phosphor in tile form, figures 4 or 5),
wherein the self-supporting conversion element is arranged on the main radiation exit surface by an adhesive (paragraph 0062),
wherein the adhesive is a silicone (paragraph 0062) and the self-supporting conversion element is free of silicone (the adhesive is silicone, however, Basin does not report or disclose any silicone within the conversion element),

wherein the substrate is free of the sol-gel material and the conversion material and mechanically stabilizes the first layer (paragraph 0049, heating dries out the sol-gel and C02 and moisture leaving a solid material (stabilized)).

Basin shows (Figure 11) where the first layer and substrate are in tile form 40/42/48, but does not appear to teach if the first layer is disposed between the main radiation exit surface and the substrate.  The tile 40/42/48 could be attached to the LED in two configurations where both configurations would convert light: 
with the substrate between the main radiation exit surface and the first layer, or
with the first layer between the main radiation exit surface and the substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try to dispose the first layer of Basin between the main radiation exit and the substrate since doing so requires one having ordinary skill to choose from a finite number of identified, predictable solutions.  Please see MPEP §2143 I. E.


Basin is silent regarding the condensed sol-gel material has a proportion between 10 and 70 vol % in the first layer.  However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches a 70% proportion).  It would be obvious to one skilled in the requisite art at the time of the invention to modify Basin to set the proportion between 30 and 70% as taught by Eberhardt and Tetsuo to be well known and common for this application.


Claims 20 - 21, 23 - 25, 28 - 38, and 40 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over Basin (US 2015/0041841) in view of Eberhardt (US 2015/0123156), Tetsuo (JP201168627), and Nakatsu (US 2013/0163225).

Regarding claim 20, Basin teaches an optoelectronic component comprising: 
a semiconductor layer (paragraph 0030, LED die thus an active region which emits radiation (light)) sequence having an active region configured to emit radiation at least via a main radiation exit surface during operation; and
a self-supporting conversion element arranged in a beam path of the semiconductor layer sequence (paragraph 0038, phosphor in tile form),
wherein the self-supporting conversion element comprises a substrate (40) and subsequently a first layer (48/42), wherein the first layer comprises at least one conversion material embedded in a matrix material 48,
wherein the matrix material comprises at least one condensed sol-gel material (paragraph 0047) selected from the group consisting of water glass (paragraph 0047, water glass), metal 
wherein the substrate is free of the sol-gel material and the conversion material and mechanically stabilizes the first layer (paragraph 0049, heating dries out the sol-gel and CO2 and moisture leaving a solid material (stabilized)).

Basin shows (Figure 11) where the first layer and substrate are in tile form 40/42/48, but does not appear to teach if the first layer is disposed between the main radiation exit surface and the substrate.  The tile 40/42/48 could be attached to the LED in two configurations where both configurations would convert light: 
with the substrate between the main radiation exit surface and the first layer, or
with the first layer between the main radiation exit surface and the substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try to dispose the first layer of Basin between the main radiation exit and the substrate since doing so requires one having ordinary skill to choose from a finite number of identified, predictable solutions.  Please see MPEP §2143 I. E.

Basin does not teach that the condensed sol-gel material has a proportion between 10 and 70 vol % in the first layer.  Basin is silent as to this limitation. However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches a 70% proportion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed In re Boesch, 205 USPQ 215, 1980).

	Basin further teaches that the first layer comprises a surface facing a way from the substrate, wherein the surface is smooth (Figure 7).  Basin does not teach that the particles of the conversion material are partially not covered by the matrix material.  Nakatsu teaches that particles of a conversion material are partially not covered by the matrix material (see Figure 2, also see Paragraph 0055).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the particles of the conversion material be partially not covered by the matrix material since doing so may increase converted light extraction.  Please note that Applicant’s first layer appears to include a porous matrix made from the sol-gel process (Figures 2A and 2B).  Grinding of a porous layer would form pits at the surface of the first layer, therefore, the term “smooth” is relative.

Regarding claim 21, Basin teaches wherein the substrate is glass, glass ceramic, sapphire, a transparent ceramic or a translucent ceramic (paragraph 0041, transparent glass).

Regarding claim 23, Basin teaches wherein the self-supporting conversion element is arranged on the main radiation exit surface by an adhesive (paragraph 0062).

Regarding claim 24, Basin teaches wherein the adhesive is a silicone (paragraph 0062) and the self-supporting conversion element is free of silicone (the adhesive is silicone, however, Basin does not report or disclose any silicone within the conversion element).

Regarding claim 25, Basin (paragraph 0062) does not quantify the thickness of the adhesive layer, merely teaching a thin layer. The broad description of a thin layer reads on 500 nm -15 microns.  
These ranges are considered to involve routine optimization while it has been held to be within the level of ordinary skill in the art. As noted in In re Aller (105 USPQ233), the selection of reaction parameters such as temperature and concentration would have been obvious:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art. Such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233, 1955).

Regarding claim 28, Basin is silent regarding the feature of the first layer comprises a layer thickness between 20 microns and 70 microns for partial conversion or 30 microns to 150 microns for full conversion.  However, in paragraph 0048, Basin teaches the thickness of the first layer effects the color emitted from the device. Therefore, this limitation is a matter of optimization as above in claim 25.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233, 1955).

Regarding claim 29, Basin teaches wherein the first layer is disposed on the main radiation exit surface by an adhesive, and wherein the first layer is disposed directly on the substrate (paragraph 0062).

Regarding claim 30, Basin teaches wherein the optoelectronic component is configured to emit radiation with a color temperature between 2500 K and 4500 K during operation.  Basin teaches orange and yellow (paragraph 0043) which are within the 2500K-4500K range.

Regarding claim 31, Basin teaches wherein the optoelectronic component is configured to emit radiation with a color temperature between 4500 K and 8000 K during operation.  Basin teaches yellow and blues (paragraph 0043) which are within the 4500K-8000K range.

Regarding claim 32, Basin does not teach wherein the condensed sol-gel material comprises a proportion between 20 and 50 vol% in the first layer.  However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches 30-70% proportion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the proportion between 20 and 50% in the first layer as taught by Eberhardt and Tetsuo since doing so is well known and common for this application.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Regarding claim 33, Basin teaches a YAG based conversion material (paragraph 0049) suggesting other elements may be present but does not appear to specify the claimed materials. Eberhardt teaches a YAGC material and/or a YAGCE ((Y) (AIGA)(0) Ce) (paragraphs 0041,0053 as a typical phosphor).
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Regarding claim 34, Basin teaches wherein at least two different conversion materials are embedded in the matrix material (paragraph 0043, any phosphor or combination of).

Regarding claim 35, Basin does not teach wherein the substrate comprises a thickness of 50 microns to 200 microns.  However, Eberhardt teaches the substrate to be approximately 50 microns thick. This is considered a range of optimization as above in claim 25.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness as taught by Eberhardt since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233, 1955).

Regarding claim 36, Basin does not appear to teach wherein the matrix material is a condensed sol-gel material prepared from an aluminum phosphate solution or from a monoaluminum phosphate solution or from a modified monoaluminum phosphate solution. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basin by using other well-known sol-gels as taught by Eberhardt  since Eberhardt is evidence the claimed sol-gel materials were well known.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Regarding claim 37, Basin teaches a method for producing an optoelectronic component according to claim 20, the method comprising:
providing the semiconductor layer sequence comprising the active region (paragraph 0030, LED die, thus an active region that emits radiation (light); and
applying the conversion element at least to the main radiation exit surface (paragraph 0048), wherein the conversion element is produced as follows:
introducing the at least one conversion material (38) into the matrix material to form a dispersion, wherein the matrix material comprises at least one solution of a sol-gel material selected from the group consisting of water glass(paragraphs 0042, 0045, 0047 (water glass)), metal phosphate, monoaluminum phosphate, aluminum phosphate, modified monoaluminum phosphate, alkoxytetramethoxysilane, tetraethylorthosilicate, methyltrimethoxysilane, methyltriethoxysilane, titanium alkoxide, silica sol, metal alkoxide, metal oxane and metal alkoxane;

heating the substrate and the first layer to a maximum of 550°C (Basin teaches 250 degrees an 350 degrees C for YAG based materials, well below the 550 degrees C ceiling); and 
optionally smoothing a surface of the first layer facing away from the substrate (as this is an optional step, it need not be performed, and therefore it does not need to be addressed; please also see claim 20 where Nakatsu teaches a smoothing step).

Regarding claim 38, Basin teaches further comprising separating the substrate and the first layer to produce a plurality of conversion elements (paragraphs 0038, 0062), wherein at least one conversion element is arranged on the main radiation exit surface.

	Regarding claim 40, Basin teaches that the conversion element is free of fillers (none taught).

Regarding claim 41, Basin teaches an optoelectronic component comprising: 
a semiconductor layer (paragraph 0030, LED die thus an active region which emits radiation (light)) sequence having an active region configured to emit radiation at least via a main radiation exit surface during operation; and
a self-supporting conversion element arranged in a beam path of the semiconductor layer sequence (paragraph 0038, phosphor in tile form),

wherein the first layer comprises at least one conversion material embedded in a matrix material 48,
wherein the matrix material comprises at least one condensed sol-gel material (paragraph 0047) selected from the group consisting of water glass (paragraph 0047, water glass), metal phosphate, monoaluminum phosphate, aluminum phosphate, modified monoaluminum phosphate, alkoxytetramethoxysilane, tetraethylorthosilicate, methyltrimethoxysilane, methyltriethoxysilane, titanium alkoxide, silica sol, metal alkoxide, metal oxane and metal alkoxane, and 
wherein the substrate is free of the sol-gel material and the conversion material and mechanically stabilizes the first layer (paragraph 0049, heating dries out the sol-gel and CO2 and moisture leaving a solid material (stabilized)), and
wherein the substrate comprises a decoupling structure 60 (Figure 11).

Basin does not teach that the condensed sol-gel material has a proportion between 10 and 70 vol % in the first layer.  Basin is silent as to this limitation. However, Eberhardt (column 5 lines 1-2) teaches 50% and Tetsuo (abstract) teaches a 70% proportion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the proportion between 10 and 70% in the first layer as taught by Eberhardt and Tetsuo since doing so is well known and common for this application.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

	Basin further teaches that the first layer comprises a surface facing a way from the substrate, wherein the surface is smooth (Figure 7).  Basin does not teach that the particles of the conversion material are partially not covered by the matrix material.  Nakatsu teaches that particles of a conversion material are partially not covered by the matrix material (see Figure 2, also see Paragraph 0055).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the particles of the conversion material be partially not covered by the matrix material since doing so may increase converted light extraction.  Please note that Applicant’s first layer appears to include a porous matrix made from the sol-gel process (Figures 2A and 2B).  Grinding of a porous layer would form pits at the surface of the first layer, therefore, the term “smooth” is relative.

Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive.  Applicant uses Figure 9 of Basin to argue that Basin does not teach that “the first layer is disposed between the main radiation exit surface and the substrate”.  The above rejection uses the embodiment of Basin where a tile with a phosphor is used.  Furthermore, the rejection above uses the rationale that it would have been obvious to try the claimed configuration because it is one of two configurations possible.
Regarding new claim 41, Applicant argues that the references of record do not teach “wherein the substrate comprises a decoupling foil or decoupling structure”.  The term “decoupling” appears in Paragraph 0022 of the substitute specification of 7/18/2019.  Applicant describes a decoupling structure can serve to shape the beam of radiation emitted by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813